DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed October 10, 2019, has been entered in full.  Claims 1-21 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 20, 2020; June 30, 2020; August 5, 2021; November 2, 2021; and January 13, 2022, are being considered by the examiner.

Duplicate Claims
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “feature extracting unit …” of claim 1, 
the “normalizer …” of claim 1, 
the “shift correlating unit …” of claim 1, and
the “luminance detector …” of claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4 and 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pixel block" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
There is no prior introduction of any pixel block in the claims.
For purposes of examination with respect to the prior art, “the pixel block of the second feature image” is construed to refer to the entire second feature image.
Claims 3-4, 10-11, 13 and 15 also recite “the pixel block” without adequate antecedent basis, and therefore are also indefinite.
Claims 12 and 14 include the indefinite limitations of claims 11 and 13, respectively, and therefore are also indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Khan’ (“Implementation and Experiments on Face Detection System (FDS) Using Perceptual Quality Aware Features,” 2017).
Regarding claim 1, Khan discloses an apparatus for generating a plurality of correlation images (e.g. Pg. 60, Sec. 4.1, 1st par., computer apparatus; Appendix C shows code executed by the apparatus to generate a plurality of correlation images, as explained further below), comprising:
a feature extracting unit (see Note Regarding 112(f) below) configured to receive a training image (Appendix C, line 1, input image                                 
                                    imdist
                                
                            ; also see Pgs. 30-31 and Pg. 3, Fig. 1.a, input training images) and extracting at least one or more of feature from the training image to generate a first feature image based on the training image (Appendix C, line 5, conversion to grayscale image via                                 
                                    rgb2gray
                                
                            , which is extraction of a first luminance feature image based on the training image; also see Pgs. 30-31); 
a normalizer (see Note Regarding 112(f) below) configured to normalize the first feature image and generate a second feature image (Appendix C, normalization at line 16, which generates a second feature image                                 
                                    structdis
                                
                            ; also see Pgs. 10 and 33-35); and 
a shift correlating unit (see Note Regarding 112(f) below) configured to perform a plurality of translational shifts on the second feature image to generate a plurality of shifted images (Appendix C, lines 19-21, four shifts are performed to generate a plurality of shifted images                                 
                                    shifted_structdis
                                
                            ; Pgs. 41-42, plurality of circular (i.e. “wrap-around”), translational shifts – horizontal, vertical, and two diagonal – are applied to the normalized/second feature image; also see Pg. 11), correlate each of the plurality of shifted images with the second feature image to generate the plurality of correlation images (Appendix C, line 22, each shifted image                                 
                                    shifted_structdis
                                
                             is pixel-wise multiplied by un-shifted normalized image                                 
                                    structdis
                                
                             to obtain correlation image                                 
                                    pair
                                
                            ; Note that such pixelwise multiplication is within the scope of a “correlation” – see e.g. original claim 4; also see Pgs. 11 and 41-42).

Note Regarding 112(f).  The claim recites multiple limitations that invoke 35 U.S.C. 112(f) – see above.  The corresponding structure, material or acts, and equivalents thereof, include a computer configured to implement the functions recited in the claim (e.g., [0055] of the published application – i.e. US 2021/0334642 A1).  Khan discloses such computer implementation (e.g., Pg. 60, Sec. 4.1, 1st par.).  For at least this reason, Khan’s disclosure falls within the scope of the claimed invention.

Regarding claim 2, Khan discloses the apparatus according to claim 1, 
wherein the shift correlating unit is configured to perform the plurality of translational shifts on the second feature image by shifting a number of leftmost or rightmost columns of pixels in the pixel block of the second feature image to be the rightmost and leftmost column, respectively, of the pixel block; and shifting b number of bottommost or topmost rows of pixels in the pixel block of the second feature image to be the topmost or bottommost row, respectively, of the pixel block (Appendix C, lines 19-21, circular shifts are applied in both the horizontal and vertical directions; A circular shift is a shift that wraps around; For example, a shift to the right by one column causes the rightmost column to become the leftmost column; Similarly, a shift down by one row causes the bottommost row to become the topmost row; Also see Pgs. 11 and 41-42), 
wherein                                 
                                    0
                                    ≤
                                    a
                                    <
                                    Y
                                
                            ,                                 
                                    0
                                    ≤
                                    b
                                    <
                                    X
                                
                            , each of a and b being an integer, Y being a total number of columns of pixels in the pixel block of the second feature image, and X being a total number of rows of pixels in the pixel block of the second feature image (Appendix C, line 19, a and b are either 0 or 1, which both fall within the ranges specified in the claim; Examiner notes that the final shift is defined in the code of Appendix C by using a value -1; The negative sign indicates the direction of the shift; The claim contemplates shifts in either direction and a and b indicate the magnitude of the shift; For at least this reason, the final shift in line 19 in Appendix C corresponds to                                 
                                    a
                                    =
                                    
                                        
                                            1
                                        
                                    
                                    =
                                    1
                                
                             and                                 
                                    b
                                    =
                                    
                                        
                                            -
                                            1
                                        
                                    
                                    =
                                    1
                                
                            ; Also see Pgs. 11 and 41-42), and 
wherein                                 
                                    a
                                
                             and                                 
                                    b
                                
                             may be the same or different (Appendix C, line 19,                                 
                                    a
                                
                             and                                 
                                    b
                                
                             take different values for the first two shifts, and take the same values for the last two shifts; Also see Pgs. 11 and 41-42).

Claim 3 is a substantial duplicate of claim 2 (see above), and therefore is also anticipated by Khan for substantially the same reasons as claim 2.

Regarding claim 4, Khan discloses the apparatus according to claim 1, 
wherein the shift correlating unit is configured to correlate each of the plurality of shifted images with the second feature image by multiplying a pixel value of each pixel in the pixel block of each of the plurality of shifted images with a pixel value of a positionally corresponding pixel in the pixel block of the second feature image (Appendix C, line 22, pixelwise multiplication between each shifted image                                 
                                    shifted_structdis
                                
                             and the second feature image                                 
                                    structdis
                                
                            ; Also see Pgs. 41-42).

Regarding claim 5, Khan discloses the apparatus according to claim 1, 
wherein the first feature image is a luminance feature image (Appendix C, line 5, conversion to grayscale/luminance image via                                 
                                    rgb2gray
                                
                            , produces a luminance feature image as the first feature image; also see Pgs. 30-31), and 
wherein the feature extracting unit comprises: 
a luminance detector (see Note Regarding 112(f) given above with respect to claim 1) configured to extract luminance information from the training image to generate the luminance feature image (Appendix C,                                 
                                    rgb2gray
                                
                             function; also see Pgs. 30-31).

Regarding claim 7, Khan discloses the apparatus according to claim 5, 
wherein the normalizer is configured to normalize the luminance feature image according to the following formula (2) (Appendix C, lines 9-10, 13-16; Pg. 10, equations 8-10 and supporting description; Also see Pgs. 32-35):
                
                    
                        
                            
                                
                                    
                                        N
                                        =
                                        
                                            
                                                1
                                                -
                                                μ
                                            
                                            
                                                σ
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                σ
                                            
                                            
                                                2
                                            
                                        
                                        =
                                        B
                                        l
                                        u
                                        r
                                        
                                            
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        -
                                        μ
                                    
                                
                                
                                    
                                        μ
                                        =
                                        B
                                        l
                                        u
                                        r
                                        (
                                        I
                                        )
                                    
                                
                            
                        
                    
                
            
wherein:
N is the first feature image (i.e.                         
                            
                                
                                    I
                                
                                ^
                            
                        
                     in equation 8 on Pg. 10),
                        
                            I
                        
                     represents the luminance value of a pixel at a given position in the luminance feature image (i.e.                         
                            I
                            (
                            i
                            ,
                            j
                            )
                        
                     in equation 8 on Pg. 10, where                         
                            (
                            i
                            ,
                            j
                            )
                        
                     identifies the given position),
Blur(                        
                            I
                        
                    ) is an image obtained by applying a Gaussian filter to the luminance feature image (i.e. equation 9 on Pg. 10), and
Blur(                        
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ) is an image obtained by squaring every pixel value in the luminance feature image, and then applying the Gaussian filter to the image (see equation 10 on Pg. 10).

Regarding claim 8, Khan discloses the apparatus according to claim 1, 
wherein the second feature image comprises a pixel block having a first size (The pixel block may be the entire second feature image – i.e. normalized image – such that the first size is the same size as the second feature image), 
wherein each of the plurality of shifted images and each of the plurality of correlation images comprises a pixel block having the first size (e.g., Pgs. 41-42, each of the shifted and correlation images has a same size of 196x174=34104 pixels; As discussed above, the block may include the entire image), and 
wherein in each of the plurality of shifted images, a pixel having a non-zero pixel value has a corresponding pixel with the same non-zero pixel value in the second feature image (Appendix C, line 21, circular shift is used, which ensures that each pixel in the shifted image has a corresponding pixel with the same value in the original/second feature image; also see e.g. Pgs. 41-42, Figs. 21-22).


Regarding claim 9, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 1.  Khan discloses the apparatus of claim 1.  Accordingly, claim 9 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan for substantially the same reasons as claim 1.

Regarding claim 10, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 4.  Khan discloses the apparatus of claim 4.  Accordingly, claim 10 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan for substantially the same reasons as claim 4.

Regarding claim 11, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 2.  Khan discloses the apparatus of claim 2.  Accordingly, claim 11 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan for substantially the same reasons as claim 2.

Regarding claim 12, Khan discloses the method according to claim 11, 
wherein at least one of                                 
                                    a
                                
                             and                                 
                                    b
                                
                             changes at least once during the performing of the plurality of translational shifts (Appendix C, line 19, both                                 
                                    a
                                
                             and                                 
                                    b
                                
                             change between values of                                 
                                    0
                                
                             and                                 
                                    1
                                
                             during the performing of the shifts; Also see Pgs. 11 and 41-42).
Regarding claim 15, Khan discloses the method according to claim 9, further comprising performing X*Y translational shifts, Y being a total number of columns of pixels in the pixel block of the second feature image, and X being a total number of rows of pixels in the pixel block of the second feature image (Appendix C, line 21, circular shift is applied, which shifts the position of each pixel within an image; Therefore, the number of shifts is equal to the number of pixels, which is equal to X*Y; Also see Pgs. 11 and 41-42).

Regarding claim 16, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 5.  Khan discloses the apparatus of claim 5.  Accordingly, claim 16 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan for substantially the same reasons as claim 5.

Regarding claim 18, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 7.  Khan discloses the apparatus of claim 7.  Accordingly, claim 18 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan for substantially the same reasons as claim 7.

Regarding claim 19, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 8.  Khan discloses the apparatus of claim 8.  Accordingly, claim 19 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan for substantially the same reasons as claim 8.


Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan in view of ‘Matlab-rgb2gray’ (“rgb2gray,” 2015).
Regarding claim 6, Khan discloses the apparatus according to claim 5.
Khan discloses using the                         
                            rgb2gray
                        
                     function to generate the luminance feature image (Appendix C, line 5), but does not explicitly disclose details of how that function works.  In particular, Khan does not explicitly disclose that that                         
                            rgb2gray
                        
                     is configured to determine a luminance value of a pixel at a given position in the luminance feature image according to the formula (1):
                        
                            I
                            =
                            0.299
                            R
                            +
                            0.587
                            G
                            +
                            0.114
                            B
                        
                    	(1)
wherein:
                        
                            I
                        
                     is the luminance value,
R is a red component value of a positionally corresponding pixel in the training image,
G is a green component value of the positionally corresponding pixel in the training image, and
B is a blue component of the positionally corresponding pixel in the training image.

However, Matlab-rgb2gray does disclose details of how the                         
                            rgb2gray
                        
                     works.  In particular, Matlab-rgb2gray discloses that                         
                            rgb2gray
                        
                     generates a luminance feature image (i.e. its output image,                         
                            I
                        
                    ) from a training image (i.e. its input image,                         
                            RGB
                        
                    ) by determining a luminance value of a pixel at a given position in the luminance feature image according to the formula (1):
                        
                            I
                            =
                            0.299
                            R
                            +
                            0.587
                            G
                            +
                            0.114
                            B
                        
                    	(1)
wherein:
                        
                            I
                        
                     is the luminance value,
R is a red component value of a positionally corresponding pixel in the training image,
G is a green component value of the positionally corresponding pixel in the training image, and
B is a blue component of the positionally corresponding pixel in the training image (Throughout, but especially in “Algorithms” at page 3).

The disclosure of Matlab-rgb2gray demonstrates that, by using the                         
                            rgb2gray
                        
                     function, Khan inherently uses the luminance formula required by claim 6.  Such use of an additional reference to demonstrate an inherent characteristic is proper in a rejection under 35 U.S.C. 102.  MPEP 2131.01, Subsection III.

Regarding claim 17, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 6.  Khan in view of Matlab-rgb2gray discloses the apparatus of claim 6.  Accordingly, claim 17 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan in view of Matlab-rgb2gray for substantially the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of ‘Matlab-imtranslate’ (“Translate an Image using imtranslate Function,” 2017).
Regarding claim 13, Khan teaches the method according to claim 9.
Khan performs its translational shifts using a                         
                            circshift
                        
                     function, which provides a circular shift (Appendix C, line 21; Also see Pgs. 41-42).
The circular shift moves columns and/or rows from one edge of an image to another.  It does not perform shifts by:
deleting                                 
                                    a
                                
                             number of leftmost or rightmost columns of pixels in the pixel block of the second feature image, and adding                                 
                                    a
                                
                             number of columns of pixels at the rightmost or leftmost position, respectively, of the pixel block; and 
deleting                                 
                                    b
                                
                             number of bottommost or topmost rows of pixels in the pixel block of the second feature image, and adding                                 
                                    b
                                
                             number of rows at the topmost or bottommost position, respectively, of the pixel block, 
wherein                                 
                                    0
                                    ≤
                                    a
                                    <
                                    Y
                                
                            ,                                 
                                    0
                                    ≤
                                    b
                                    <
                                    X
                                
                            , each of a and b being an integer, Y being a total number of columns of pixels in the pixel block of the second feature image, and X being a total number of rows of pixels in the pixel block of the second feature image, and  
wherein each of the added pixels has a pixel value of 0.

However, Matlab-imtranslate does teach an alternative shifting function,                         
                            imtranslate
                        
                    , that can be used to perform translational shifts on an image.                          
                            imtranslate
                        
                     does shift an input image (i.e. second feature image) by:
deleting                                 
                                    a
                                
                             number of leftmost or rightmost columns of pixels in the pixel block of the second feature image (Pg. 1, shift is to the right by                                 
                                    a
                                    =
                                    15
                                
                             columns; Pgs. 1-2, top Fig. on Pg. 2, by default, the                                 
                                    a
                                
                             rightmost columns are deleted/clipped), and adding                                 
                                    a
                                
                             number of columns of pixels at the rightmost or leftmost position, respectively, of the pixel block (Pg. 2, top Fig.,                                 
                                    a
                                
                             black columns are added to the leftmost position in image); and 
deleting                                 
                                    b
                                
                             number of bottommost or topmost rows of pixels in the pixel block of the second feature image, and adding                                 
                                    b
                                
                             number of rows at the topmost or bottommost position, respectively, of the pixel block (Pgs. 1-2, especially top Fig. on Pg. 2, analogous to the horizontal shift noted above,                                 
                                    b
                                    =
                                    25
                                
                             bottommost rows are deleted and                                 
                                    b
                                
                             black rows are added at the topmost position), 
wherein                                 
                                    0
                                    ≤
                                    a
                                    <
                                    Y
                                
                            ,                                 
                                    0
                                    ≤
                                    b
                                    <
                                    X
                                
                            , each of a and b being an integer, Y being a total number of columns of pixels in the pixel block of the second feature image, and X being a total number of rows of pixels in the pixel block of the second feature image (Pg. 1, in the example given,                                 
                                    0
                                    ≤
                                    a
                                    =
                                    15
                                    <
                                    Y
                                    =
                                    256
                                
                             and                                 
                                    0
                                    ≤
                                    b
                                    =
                                    25
                                    <
                                    X
                                    =
                                    256
                                
                            ; When applied to perform the shifts of Khan,                                 
                                    a
                                
                             and                                 
                                    b
                                
                             would be                                 
                                    0
                                
                             or                                 
                                    1
                                
                            , both of which also fall within the limits of the claim – see explanation given with respect to claim 2), and  
wherein each of the added pixels has a pixel value of 0 (Pg. 2, top Fig., the added pixels are black – i.e. 0-valued).

This evidence demonstrates that Khan discloses a method that differs from the claimed method by the substitution of the                         
                            circshift
                        
                     function with the                         
                            imtranslate
                        
                     function.  The teachings of Matlab-imtranslate demonstrate that                         
                            imtranslate
                        
                     and its function were known in the prior art.  The teachings of Khan and Matlab-imtranslate demonstrate that one of ordinary skill in the art could have substituted                         
                            imtranslate
                        
                     for                         
                            circshift
                        
                     and the results of the substitution would have been predictable.  For at least these reasons, it would have been obvious to one of ordinary skill in the art to combine the disclosures of Khan and Matlab-imtranslate in a manner that would have resulted in the claimed invention.
Regarding claim 14, Khan in view of Matlab-imtranslate teaches the method according to claim 13, 
wherein at least one of                                 
                                    a
                                
                             and                                 
                                    b
                                
                             changes at least once during the performing of the plurality of translational shifts (Appendix C, line 19, both                                 
                                    a
                                
                             and                                 
                                    b
                                
                             change between values of                                 
                                    0
                                
                             and                                 
                                    1
                                
                             during the performing of the shifts; Also see Pgs. 11 and 41-42).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan.
Regarding claim 20, Examiner notes that the claim recites a non-transitory computer-readable medium storing instructions that cause a computer to execute the method according to claim 9.
Khan discloses the method of claim 9 (see above).
Khan further teaches instructions that cause a computer to execute the method (e.g., Appendix C, Matlab code instructions; e.g., Pg. 60, 1st par., Matlab is run on computer).
Khan does not explicitly teach how its instructions are stored.  In particular, Khan does not explicitly teach a non-transitory computer-readable medium storing the instructions.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to use a non-transitory computer-readable medium to store instructions.  This advantageously allows the instructions to be preserved over time in a manner that allows for their execution by a computer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a non-transitory computer-readable medium to store the instructions of Khan with the reasonable expectation that this would result in instructions that were advantageously preserved over time in a manner that allowed for their execution by a computer.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Khan to obtain the invention as specified in claim 20.	

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Matlab-circshift’ (“circshift,” 2015)
Documentation for                     
                        circshift
                    
                 function in Matlab
‘Matlab-imtranslate-doc’ (“imtranslate,” 2015)
Documentation for                     
                        imtranslate
                    
                 function in Matlab

‘Mittal’ (“No-Reference Image Quality Assessment in the Spatial Domain,” 2012)
Cited by Khan
Teaches normalization (equation 1) and shifted correlations (equations 7-10) used by Khan
‘Liu’ (US 2019/0129858 A1)
Example of performing circular shifting in the context of a neural network
‘Bichler’ (US 2019/0156201 A1)
Another example of performing circular shifting in the context of a neural network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669